--------------------------------------------------------------------------------

Exhibit 10.1


June 30, 2019


Steven T. Buraczyk
c/o El Paso Electric Company
100 N. Stanton Street
El Paso, Texas 79901


Retention Bonus Opportunity


Dear Steve:


As you know, Sun Jupiter Holdings LLC (“Jupiter”), El Paso Electric Company (the
“Company”) and Sun Merger Sub Inc. (“Merger Sub”), a wholly-owned subsidiary of
Jupiter, entered into an Agreement and Plan of Merger on June 1, 2019 (the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into the
Company and Jupiter will become the sole shareholder the Company (the “Proposed
Acquisition”).


As a valued Company employee, the Company hereby grants you a special bonus
opportunity (the “Retention Bonus Opportunity”) to reward your continued service
during the critical transition period before and after the Proposed
Acquisition.  Your aggregate Retention Bonus Opportunity is $600,000.  The
entire Retention Bonus Opportunity will be paid to you in cash on the first
payroll date following the date that is 30 days after the closing of the
Proposed Acquisition, subject to your continued service through such date
(except as provided below).  The Retention Bonus Opportunity will be subject to
applicable taxes and withholding required by law.  In addition, the Retention
Bonus Opportunity is subject to the following additional terms and conditions:




•
In the event your employment is terminated by the Company without Cause or by
you for Good Reason, you will receive any amount of the Retention Bonus
Opportunity that remains unpaid as of the date of your termination within 30
days of such date.





•
In the event of your death or Disability, you (or your estate or legal
representative) will receive any amount of the Retention Bonus Opportunity that
remains unpaid as of the date of your death or Disability within 30 days of such
date.





•
In the event you voluntarily terminate your employment with the Company, other
than any resignation for Good Reason, you will forfeit any amount of the
Retention Bonus Opportunity that remains unpaid as of the date of your
termination.





•
The terms Cause, Good Reason and Disability shall have the meanings assigned to
such terms in your Company Change of Control Agreement for Executive Officers,
dated as of December 8, 2014 (your “Change in Control Agreement”).





•
This Retention Bonus will not be treated as salary or taken into account for
purposes of determining any other compensation or benefits that may be provided
to you, including any severance benefits.





•
You hereby agree that you will keep the terms of this letter agreement
confidential, and will not, except as required by law, disclose such terms to
any person other than your immediate family or legal or financial advisers (who
also must keep the terms of this letter agreement confidential).

1

--------------------------------------------------------------------------------





•
In the event the Retention Bonus Opportunity is subject to Section 280G or 4999
of the Internal Revenue Code of 1986, as amended, the amount of the Retention
Bonus Opportunity (or any other benefits or payments subject to such sections)
shall be reduced, unless otherwise determined by the Company, to the maximum
amount that may be paid to you without penalty under such sections if such
reduction would result in you retaining a greater after-tax amount than if the
full benefits or payments were received by you.





•
Notwithstanding the foregoing, this letter agreement will be null and void ab
initio and of no further force or effect if the Merger Agreement is terminated
prior to the closing of the Proposed Acquisition.





•
For the avoidance of doubt, in no event will you be entitled to receive both the
Retention Bonus Opportunity and the severance benefits under your Change in
Control Agreement.  If you receive severance benefits under your Change in
Control Agreement, your right to receive the Retention Bonus Opportunity will be
null and void, and if you are paid the Retention Bonus Opportunity and later
receive severance under your Change in Control Agreement, your severance
payments will be reduced by the amount of the Retention Bonus Opportunity.





•
The amounts payable pursuant to this agreement are intended to be exempt from or
compliant with Section 409A of the Internal Revenue Code of 1986, as amended,
and will be construed and interpreted accordingly. To the extent any amounts
payable under this agreement are determined to be in substitution for Deferred
Compensation Separation Benefits, as defined in your Change in Control
Agreement, such amounts will be paid on your separation from service or at the
earliest time permissible pursuant to Section 409A.



We thank you for your dedicated service and look forward to your continued
service during this exciting time.



 
Very truly yours,
       
EL PASO ELECTRIC COMPANY
             
By:
/s/ Mary E. Kipp
   
Name: Mary E. Kipp
   
Title: President and Chief Executive Officer



Acknowledged and accepted:


/s/ Steven T. Buraczyk
 
STEVEN T. BURACZYK
 





2

--------------------------------------------------------------------------------